Citation Nr: 0816441	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to January 13, 
1999, for the assignment of a total disability evaluation 
based individual unemployability (TDIU).

2.  Entitlement to an effective date prior to January13, 
1999, for the grant of eligibility for Dependents' 
Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to April 
1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to TDIU 
and DEA benefits effective from March 18, 1999.  A notice of 
disagreement as to the assigned effective date for TDIU was 
received in August 2000, and a statement of the case was 
issued in March 2004.  Also in March 2004, the RO issued a 
decision granting an earlier effective date for TDIU and DEA 
benefits of January 13, 1999.  The veteran perfected her 
appeal regarding the effective date for the grant of TDIU in 
April 2000.  She separately initiated an appeal regarding the 
effective date for DEA benefits in June 2004, and perfected 
that appeal in December 2004, following issuance of a 
statement of the case on the issue.

In a March 2007 decision, the Board denied entitlement to an 
effective date earlier than January 13, 1999 for both TDIU 
and DEA benefits.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In March 2008, the Court, based on a Joint Motion, 
remanded both issues to the Board for further consideration.


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied entitlement 
to TDIU; the veteran initiated an appeal of this decision, 
but did not perfect the appeal following the issuance of an 
October 1997 statement of the case.  The decision became 
final in July 1997.

2.  On July 14, 1998, the veteran received VA outpatient care 
and reported worsening of symptoms associated with 
fibromyalgia, constituting an informal claim for increased 
compensation benefits, to include consideration of TDIU.

3.  It is not factually ascertainable during the one year 
period prior to the July 14, 1998, claim that her service 
connected disabilities had increased in severity so as to 
preclude substantially gainful employment.

4.  The legal criteria for eligibility fro DEA were not met 
prior to July 14, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of July 14, 
1998, for the award of TDIU are met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2007).

2.  The criteria for an earlier effective date of July 14, 
1998, for eligibility for DEA are met.  38 U.S.C.A. §§ 3501, 
3510, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in her possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided and 
appealed prior to the enactment of the current section 
5103(a) requirements, in July 2000.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  In May 2006, the RO supplied notice of the elements of 
a claim for TDIU, as well as informed her of what evidence 
and information was necessary to substantiate the claims and 
the respective obligations of veteran and VA is doing so.  
This correspondence fulfilled VA' duty to notify.  The Board 
further notes that the issue of eligibility for DEA benefits 
is predicated entirely on the effective date for TDIU as a 
matter of law, and hence no notice regarding that issue is 
required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the records upon which the Social Security 
Administration based its determination of disability.  The 
veteran submitted copies of VA and private treatment records 
she felt were relevant; she stated in May 2006 that there was 
no additional evidence to submit.  The record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Procedural Background

The procedural history of the veteran's service connected 
disabilities is complex.  The Board's previous attempt to 
summarize it in detail may have lead to the confusion which 
resulted in the remand of these issues for further 
consideration.  Therefore, discussion here will be restricted 
to facts which bear directly on the issue of effective date.  

Service connection is in effect for herniated disc T11-12 
with lumbosacral strain with degenerative changes, rated 40 
percent disabling from February 1991, and 60 percent 
disabling from June 1993; fibrositis and fibromyalgia, 
multiple, with left shoulder (minor) and diarrhea, rated 20 
percent disabling from November 1987; excision lipoma low 
back, rated 0 percent disabling from April 1985; sinusitis, 
rated 0 percent disabling from April 1985; mammary dysplasia 
with fibroid disease, right breast, rated 0 percent disabling 
from April 1985; and, irritable bowel syndrome, rated 0 
percent disabling from April 1985 to September 1998.  Since 
September 1998, the irritable bowel syndrome has been rated 
as part of the fibromyalgia disability.

The Board notes that effective since April 1995, the veteran 
has held a combined evaluation of at least 70 percent for her 
service connected disabilities, with a 40 percent evaluation 
for one or more disabilities.  Over the course of the 
appellate period, the veteran has been service connected for 
additional disabilities, and her assigned evaluations and 
effective dates have been adjusted, but at all times during 
the pendency of the appeal, the Board finds that she has met 
the basic schedular eligibility requirements for TDIU set 
forth at 38 C.F.R. § 4.16.  

In a July 1996 rating decision, the RO denied entitlement to 
TDIU on the basis that the veteran had not been found unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  The rating 
decision was issued to the veteran on August 9, 1996.  In 
July 1997, the veteran filed a notice of disagreement as to 
the denial of entitlement to a TDIU.  On October 27, 1997, a 
statement of the case was issued to the veteran with regard 
to the issue of entitlement to a TDIU.  The veteran was 
informed that she must file her appeal within 60 days from 
the date of the letter or within the remainder, if any, of 
the one-year appeal period.  A copy of the statement of the 
case was also issued to her then representative of record, 
Disabled American Veterans (DAV).  On October 31, 1997, 
correspondence was issued to the veteran from DAV.  The 
correspondence specifically referenced the October 27, 1997, 
statement of the case, and informed her that failure to 
return a VA Form 9 within 60 days of the date stamped on the 
statement of the case would result in a withdrawal of the 
appeal.

On January 13, 1999, DAV submitted an Informal Hearing 
Presentation in connection with appeals regarding the 
evaluation of her service connected back disability.  The 
representative characterized the issue of entitlement to an 
increased evaluation for the service connected back 
disability as including entitlement to TDIU.

In February 1999, the Board remanded the issues then on 
appeal.  In the text of the Remand, the Board specifically 
noted that the veteran did not respond to the October 1997 
statement of the case with regard to the denial of a TDIU, 
and thus the Board did not accept jurisdiction of this issue.  

In June 1999, the veteran submitted correspondence to VA, 
specifically referencing "individual unemployability," and 
stated that she was submitting documents to support her 
November 1995 claim for a TDIU.  She submitted evidence and 
documents predating May 1996 from VA and private doctors, as 
well as the California Public Employees Retirement System.

In a July 2000 rating decision, the RO granted entitlement to 
TDIU, effective March 18, 1999.  This represented the date of 
correspondence sent to the RO in response to the February 
1999 Board remand; the RO accepted this as a reopened claim 
for TDIU.  The veteran perfected an appeal as to the 
effective date assigned.  In a March 2004 rating decision, 
the RO assigned an effective date of January 13, 1999, to the 
grant of a TDIU, which represented the date of the Informal 
Hearing Presentation to the Board which raised the issue.  

Analysis

The veteran has raised three alternate theories of 
entitlement regarding an earlier effective date for TDIU.  
First, she argues that her original November 1995 claim, 
denied in July 1996, remains open on appeal.  Second, she 
argues that clear and unmistakable error (CUE) in evaluations 
of her service connected disabilities resulted in her under 
evaluation at the time of the November 1995 claim, and the RO 
therefore did not consider the full extent of her 
disabilities in denying TDIU.  Finally, she argues that even 
if the July 1996 denial is final and does not contain CUE, 
the record reflects earlier dates of claim which should form 
the basis for an earlier effective date.

Finality of the July 1996 Denial

The veteran submitted her initial claim of entitlement to 
TDIU in November 1995.  The claim was denied in July 1996.  
In July 1997, the veteran initiated a timely appeal of the 
denial by filing a notice of disagreement.  The RO issued a 
statement of the case in October 1997, and informed the 
veteran that the claim had to be perfected with the filing of 
a substantive appeal by the later of the date one year after 
notification of the adverse decision is mailed, or 60 days 
from the date of mailing of the statement of the case.

The veteran alleges that she never received the October 1997 
statement of the case, and hence was denied the opportunity 
to perfect her appeal to the Board.  Due process, she argues, 
requires a tolling of the time in which to reply to the SOC.

In essence, to perfect an appeal there must be, in sequence a 
decision by the RO, timely disagreement with the decision, a 
statement of the case explaining the basis of the decision to 
the appellant, and, finally, a timely-filed substantive 
appeal in which the appellant states her argument.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.302.  To be timely, 
a notice of disagreement must be filed within one year of the 
date the RO mails the notice of the appealed decision.  A 
substantive appeal must be filed within one year of the date 
the RO mails the notice of the appealed decision, or, within 
60 days of the date of mailing of the statement of the case, 
whichever is longer.  38 C.F.R. § 20.302.  An extension of 
time may be granted for a showing of good cause if the 
extension request is made in writing prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.

It is not disputed that the veteran filed a timely notice of 
disagreement with the July 1996 denial of entitlement to a 
TDIU.  Such notice of disagreement was date stamped as 
received by VA on July 15, 1997.  The evidence of record also 
reflects that the RO issued a statement of the case to the 
veteran at her then current address of record on October 27, 
1997.  

The Code provides that copies of the statement of the case 
will be submitted to the claimant and to the claimant's 
representative, if there is one.  38 U.S.C.A. § 7105(a)(3).  
The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the 
RO.  Under Mindenhall there is a presumption of regularity of 
the administrative process when there is a lack of clear 
evidence to the contrary.  For example, the claims file does 
not reflect that the United States Postal Service returned 
the statement of the case as undeliverable.  Thus, the Board 
presumes that the October 1997 statement of the case was sent 
to the veteran and was received by her.  

Moreover, the veteran's then representative of record issued 
correspondence to the veteran four days later on October 31, 
1997, specifically referencing the October 27, 1997, 
statement of the case, and explained the need for her to 
submit a substantive appeal within 60 days which she failed 
to do.  She claims that in response to the October 31, 1997, 
correspondence she called her representative to discuss not 
receiving the statement of the case.  The veteran claims that 
she was told to call the Los Angeles RO and was then told to 
call the Oakland RO to obtain a copy of the statement of the 
case but was informed that the time had expired.  The veteran 
does not specifically state when she purportedly called the 
ROs.  The evidence of record does contain an RO Report of 
Contact dated on October 19, 1998, almost a year after she 
purportedly spoke to her DAV representative, however, the 
veteran only called to discuss an informal claim for post 
traumatic stress disorder (PTSD) due to sexual harassment.  
The Report of Contact does not contain any inquiry as to the 
July 1996 denial of TDIU benefits, or the October 1997 
statement of the case.  Otherwise, the claims folder does not 
contain any Report of Contact during the 60 day time period 
after issuance or the statement of the case or thereafter.  
The Board also notes that there is no indication that the 
veteran requested an extension of time to file her 
substantive appeal.  38 C.F.R. § 20.303.  Likewise, neither 
the veteran nor her representative submitted any written 
statement prior to the expiration of the appeal period which 
could be interpreted as a substantive appeal.

Because the veteran was clearly notified of the October 1997 
statement of the case, and because she thereafter failed to 
submit a substantive appeal within the applicable appeal 
period, such contention cannot form the basis for an earlier 
effective date for the grant of a TDIU.  38 U.S.C.A. § 7105.  
The November 1995 claim was closed following adjudication, 
and the denial is now final.




CUE

Alternatively, the veteran is claiming that but for a CUE in 
a December 1995 rating decision, as determined in a May 1999 
rating decision, her November 1995 claim for TDIU benefits 
would have been granted.  The CUE involved the effective date 
of an increased, 60 percent evaluation for her back 
condition.  The May 1999 decision changed an April 1995 
effective date to June 1993.

Once a decision is final, as the June 1996 decision became in 
June 1997, it cannot be revised in the absence of a finding 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, and 
there is more than a simple disagreement with how the RO 
weighed or evaluated the evidence; or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; 2) the error must be "undebatable" and the sort 
that, had it not been made, would have "manifestly changed" 
the outcome of that decision; and 3) a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of that prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The veteran's argument is without merit.  The change in 
effective date had no bearing on the adjudication of 
entitlement to TDIU.  At the time of the June 1996 decision 
on her claim, the back disability was rated 60 percent; the 
veteran was also service connected for several other 
disabilities at that time.  The finding of CUE in 1999 did 
not change the severity of the back disability evaluation at 
the time TDIU was considered.  The RO properly considered the 
correct facts, including the evaluations of the disabilities, 
at the time of the June 1996 decision.  The determination 
that the veteran remained capable of obtaining and retaining 
substantially gainful employment based on those facts cannot 
be said to be clearly and unmistakably in error or the result 
of such error.

Finding of an Earlier Claim

The Court, in its Order and incorporated Joint Motion, 
exclusively addressed the Board's March 2007 discussion of 
entitlement to an earlier effective date based on receipt of 
an earlier claim and showing of factual entitlement.  The 
findings on alternate theories of entitlement, discussed 
above, were not expressly rejected, though the Order also did 
not indicate acquiescence to them.  

The Court indicated that the reasons and bases presented by 
the Board in explaining the denial of an earlier effective 
date were inadequate, citing the intermixed arguments 
regarding 1) the date of receipt of a claim, and 2) the 
factual showing of entitlement to the benefit sought.  The 
Court directed that on remand, the two issues be discussed 
separately.

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if any 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase 
became ascertainable more than one year prior to the date of 
receipt of the claim, then the proper effective date would be 
the date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Date of Claim

The first inquiry must be to establish the proper date of 
claim.  The RO determined that the January 13, 1999, informal 
hearing presentation to the Board constituted a claim for 
TDIU, as it specifically addressed entitlement to that 
benefit.  The Court points out, however, that the veteran had 
filed claims for increased evaluations of her service 
connected disabilities on earlier dates, and a claim for a 
TDIU, is in essence, a claim for an increased rating.  Norris 
v. West , 12 Vet. App. 413 (1999).  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
In May 2002, the RO in fact granted an increased evaluation 
for fibromyalgia effective September 15, 1998, the date of VA 
outpatient treatment records showing a factual entitlement to 
the benefit sought; the formal claim for increase was 
actually received in October 1998.  The Court directs 
consideration of the circumstances of this increase to 
possibly infer a claim for TDIU at the same time.

The Board agrees that a claim for TDIU may be inferred upon 
receipt of any claim for increased evaluation.  It is VA's 
stated policy that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  VA has directed that when 
the basic schedular eligibility requirements for TDIU are 
met, and there is evidence that that indicates a veteran may 
be unemployable due to service connected disability, a claim 
for TDIU must be inferred.  VA Policy and Procedures Manual 
M21-1, III.iv.6.B.3.d, IV.ii.2.F.25.h.  Here, as was noted 
above, during all time periods at issue here the basic 
schedular eligibility requirements have been met, and there 
is ample indication that the veteran's unemployment is 
related to service connected disabilities, both from her own 
statements and medical evidence of record.  The Board finds, 
therefore, that a claim for TDIU should be inferred upon 
receipt of any claim for increased evaluation in this case.

Regulations provide that VA treatment records may constitute 
informal claims for increased evaluation of service connected 
disabilities.  The date of receipt of the claim is the date 
of treatment.  38 C.F.R. § 3.157.  Importantly in the case of 
claims for increased evaluations, such informal claims need 
not be formalized; the filing of a formal application in the 
past is sufficient.  38 C.F.R. § 3.155, 3.151.

The Board finds that the veteran's VA outpatient treatment on 
July 14, 1998, is an informal claim for increased evaluation 
of her service connected disabilities.  At the time of 
treatment, she reported worsening symptoms which are related 
to fibromyalgia, including bowel dysfunction and chronic 
pain.  Earlier treatment records for service connected 
symptomatology, as in January or May 1998, refer to 
complaints of continuing, ongoing, or stable pain.  Such 
"routine" treatment does not adequately reflect any 
inferred intent to claim an additional benefit; the 
complaints of worsening can be liberally interpreted as a 
statement that a higher schedular evaluation is warranted.

Because an informal claim for increased evaluation was 
considered received on July 14, 1998, VA is obligated to 
infer a claim for TDIU on the same date.  It is important to 
note that this finding of receipt of a claim for increase is 
not a finding that such increase is warranted, or that the 
inferred TDIU claim should be granted.  The facts must still 
support entitlement to the benefit sought.

The Board finds that the facts do support a finding of 
entitlement to TDIU as of July 14, 1998.  The veteran last 
worked, following an attempt to return to limited employment, 
in June 1995.  This fact has not been disputed.

In order to establish service connection for TDIU due to 
service-connected disability, there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Board finds that the veteran's service connected 
disabilities, in particular her back and fibromyalgia 
disabilities, render the veteran unemployable.  Her back 
motion is severely limited, and this renders her unable to 
perform any but the most sedentary of jobs.  Further, her 
fibromyalgia prevents adequate performance of even sedentary 
activities.  Chronic pain and irritable bowel symptoms mean 
that she must take frequent breaks and cannot sit for long 
periods.  Dr. JRC, a private gastroenterologist, indicated 
that some rectal incontinence was due to the back injury.  
Service connected symptoms also have prevented sound sleep; 
she reported fatigue and sleepiness during the day in VA 
treatment records.  Several evaluators for the State of 
California and the Social Security Administration opined that 
the veteran was disabled from any gainful employment from 
September to December 1998.  Dr. DAH, a private neurologist, 
specified in November 1998 that the veteran could not perform 
even sedentary jobs due to disability; the symptoms and 
conditions he cites are related to the service connected back 
and fibromyalgia conditions.

The Board finds, therefore, that an earlier effective date of 
July 14, 1998, is warranted for entitlement to TDIU, based on 
the date of receipt of an informal claim for increased 
evaluation and the inferred claim for TDIU.

Factually Ascertainable Entitlement

The Board has considered, under 38 U.S.C.A. § 5110(b)(2), 
whether the evidence of record supports a finding that 
entitlement to TDIU was warranted within the year proceeding 
July 14, 1998.  The law provides that the effective date of 
an increased evaluation is the earliest date on which it is 
ascertainable that an increase is warranted, if that is 
within a year of the actual claim for increase.  38 U.S.C.A. 
§ 5110(b)(2).

Here, the medical evidence of record does not show that the 
veteran was unemployable prior to July 14, 1998.  VA 
treatment records from May 1997 through July 1998 reveal 
ongoing complaints of chronic pain, both of the back and 
various joints.  However, the reports of doctors indicate 
that the pain was stable, or had been somewhat improved.  In 
June 1997, records show treatment for "severe" low back 
pain upon entry into physical therapy.  The therapist noted 
that there was almost no movement of the back secondary to 
pain.  The Board notes this is outside the one year period, 
but it provides a picture of the disability at the start of 
the period under consideration.  Subsequent treatment records 
reveal improvement in symptoms and functional capacity.  In 
July 1997, improved posture was noted, and the veteran 
reported a reduction in pain, particularly after morning 
stiffness had passed.  There was still pain of the neck and 
arms.  Doctors described the pain as moderate in treatment 
records.  In January 1998, the veteran reported continued 
pain in the back and neck, as well as the feet.  No worsening 
of symptoms is shown or reported, though the veteran did 
request and was given a disability placard for her car.  The 
veteran's medications were changed.  In May 1998, the veteran 
reported that new medication had helped her sleep, but had 
not had much impact on her pain.  It was not in July 1998 
that the veteran reported a worsening of her symptoms.  

The veteran also applied for Social Security Disability 
benefits in 1998.  While the determination of SSA is not 
binding on VA, the medical evidence relied on in support of 
the decision is relevant.  These reflect consideration of the 
VA records discussed above.  They also include private 
evaluations, particularly by Dr. DAH, Dr. JAS, and Dr. JRC, 
showing complaints of and treatment for increasing symptoms 
and problems related to service connected disabilities.  Dr. 
JA treated the veteran for urinary incontinence beginning in 
October 1997, and while he indicated the problem was 
longstanding, he did not specify a date of onset.  The 
veteran had surgery for this problem in December 1997, and 
there is no indication of problems afterward.  Dr. JRC 
treated the veteran for rectal incontinence in July 1998; at 
that time the veteran reported symptoms had been on and off 
for one year, but no specific date of onset was noted.  This 
treatment also corresponds with the complaints of increased 
symptoms during July 1998 VA treatment.  In November 1998, 
Dr. DAH treated the veteran for generalized joint pains and 
back and neck chronic pain.  He opined that her level of 
disability at that time prevented even sedentary employment.  
Dr. PE, in December 1998 consultation regarding the veteran's 
bowel symptoms, reported that the onset of fecal leakage was 
recent.

The Board notes that lay statements have been received from 
friends and relatives, but these either do not describe the 
impairment prior to July 1998 or deal with issues other than 
the degree of impairment, such as the occurrence of an in-
service stressor.  Similarly, vocational evaluations focus on 
the occupational capacity at the end of 1998, and not prior 
to July 1998.  They are therefore of very limited value in 
considering the claim here.

Upon consideration of the evidence of record, the Board finds 
that it does not support a finding of unemployability within 
one year of the July 14, 1998 claim for increase.  The VA 
records indicate a fairly steady level of impairment, with 
some improvement of various symptoms noted with treatment, 
from June 1997 to July 1998.  While private medical records 
do indicate that some additional symptoms arose prior to July 
1998, among them the rectal incontinence which was considered 
in determining entitlement to TDIU as of July 1998, they do 
not adequately describe the manifestations or their impact on 
occupational functioning to allow a finding of 
unemployability.  Further, because these records do not 
indicate a date of onset, and show variation in the severity 
of the symptoms over time, it is impossible to ascertain a 
date on which they became bad enough or frequent enough to 
contribute to unemployability.  No earlier effective date can 
be granted under 38 U.S.C.A. § 5110(b)(2).

Effective date of Eligibility for DEA

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, a child or surviving spouse of the veteran will 
have basic eligibility if the following conditions are met:  
(1) if the veteran was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) the veteran has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) the veteran died as a result of service- 
connected disability.  38 U.S.C.A. §§3501, 3510; 38 C.F.R. 
§§3.807(a), 21.3021.

In the July 2000 rating determination, the RO determined that 
the basic eligibility to DEA benefits was established as the 
evidence showed that the veteran had a total service-
connected disability, permanent in nature.  Since the claim 
for DEA benefits is predicated on the grant of TDIU benefits, 
the effective date can be no earlier than the effective date 
for the grant of TDIU benefits.  As an earlier effective date 
for TDIU has been granted, the effective date of DEA 
eligibility must be correspondingly adjusted, as the 
permanency of the total disability has not been disputed.

ORDER

An earlier effective date of July 14, 1998, for entitlement 
to TDIU, is granted.

An earlier effective date of July 14, 1998, for eligibility 
for DEA benefits, is granted.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


